ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ after-final amendment filed 06/20/22 in response to the final Office Action mailed 05/19/22. The amendment has been entered.
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicant’s representative David S. Kerr via a telephonic communication. See the attached Interview Summary.  
	The instant application has been amended as indicated below.
	Claims 16, 30, 35 and 48 are amended as set forth below.
--Claim 16 (Currently amended). A method [[for]] of inhibiting postoperative cognitive dysfunction (POCD) comprising administering a therapeutically effective amount of an isolated [[M.]] Mycobacterium vaccae[[,]] mammalian subject before or after administering a surgical anesthetic to the subject.--
--Claim 30 (Currently amended). The method of claim 16, wherein the method ameliorates at least one sign or symptom of POCD wherein the sign or symptom is selected from brain death, stroke, neuropsychological impairment comprising a decline in one or more of neuropsychological domains including memory, executive functioning, and speed processing.-- 
--Claim 35 (Currently amended). A method [[for]] of treating or ameliorating the incidence of postoperative cognitive dysfunction (POCD) in a mammalian patient comprising administering a therapeutically effective amount of an isolated M. vaccae 
--Claim 48 (Currently amended). The method of claim 35, wherein the method ameliorates at least one sign or symptom of POCD wherein the sign or symptom is selected from brain death, stroke, neuropsychological impairment comprising a decline in one or more of neuropsychological domains including memory, executive functioning, and speed processing.-- 
Status of Claims
3)	Claims 16, 30, 35 and 48 are amended via this Examiner’s amendment.
	Claims 16, 18-20, 24, 27, 30, 35-38, 42, 45 and 48 are pending and are under examination.
Declaration under 37 C.F.R 1.130
4)	Acknowledgment is made of Dr. Laura Fonken’s declaration filed 06/20/22 under 37 C.F.R 1.130, which has been fully considered. The declarant in essence states that herself, Drs. Lowry, Maier, and Frank identified for the first time that Mycobacterium vaccae can treat POCD and that they are all co-inventors of the ‘422 application. The declarant further states that the subject matter of the poster was invented by herself and originated from the research collaboration of the entire group. The declarant states that she presented poster #3175 entitled “Mycobacterium vaccae immunization protects aged rats from surgery-elicited neuroinflammation and cognitive dysfunction” (Exhibit B) at the 25th Annual Scientific Meeting of the PsychoNeuroImmunology Research Society in Maimi Beach, Florida. The declarant states that Mrs. Heather D’Angelo and Dr. Linda Watkins are listed as contributors on the poster in question, but they did not have any direct intellectual contribution to the work shown in the poster, or to any other elements that were incorporated into the instant application.
Rejection(s) Withdrawn
5)	The rejection of claims 16, 18-20, 24, 27, 30, 35-36, 42, 45 and 48 made in paragraph 13 of the Office Action mailed 02/03/22 and maintained in paragraph 9 of the Office Action mailed 05/19/22 under 35 U.S.C § 102(a)(1) as being anticipated by Fonken LK et al. Mycobacterium vaccae immunization protects aged rats from surgery-elicited neuroinflammation and cognitive dysfunction. In: PsychoNeuroImmunology Research Society's 25th Annual Scientific Meeting, 06 Jun 2018 - 09 Jun 2018, #3175, Miami Beach, Florida, United States (of record) is withdrawn in light of Applicants’ arguments and the statements provided via the Fonken declaration. See the paragraph supra. Applicants’ arguments have been carefully considered and are found to be persuasive. 
	Applicants submit a second declaration of co-inventor Laura Fonken stating that the prior art relied upon in the § 102 reference should be disqualified as an anticipatory reference under the 37 C.F. R 1.130(a). Dr. Fonken’s declaration states that the disclosure was made by the a joint-inventor of the instant application, and that the subject-matter arose from a collaborative research project with the other listed co-inventors. Applicants state that no non-inventors contributed to the poster or pending claims. Applicants submit that the current application claims priority to U.S. provisional application no. 62/687,093 filed June 19, 2018, and to U.S. provisional application No. 62/703,574 filed Jul. 26, 2018, which are well within the 1- year grace period provided in Section § 102(b). 
Conclusion
6)	Claims 16, 18-20, 24, 27, 30, 35-38, 42, 45 and 48, now renumbered as claims 1, 2-4, 5, 6, 7, 8-11, 12, 13 and 14, are allowed.
Correspondence
7)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
9)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


July, 2022